DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.    This action is responsive to the application filed on 06/28/2019.
2.    Claims 1 – 20 are pending.
3.    Claims 1 – 20 are rejected.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/28/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



s 1-6, 9-14, 16-18, and 20 are rejected under 35 U.S.C. 102(1)(2) as being unpatentable by Robert M. Batz et al (US 20160344565 A1),  hereinafter “Batz”.

Regarding Claim 1, Batz discloses a method performed by a network device functioning as a Broadband Network Gateway (BNG) to enable dynamic service chaining for subscribers (Batz, Fig 1, Paragraph 0022, virtualized services gateway includes service chain orchestration manager. Paragraph 0043, service chain orchestration manager is associated with an application or similar function to facilitate instantiation and maintenance of one or more service function, chaining of different service function chain types, etc.), the method comprising:
receiving  a first sign of life packet from a subscriber device associated with a subscriber (Batz, Paragraph 0028, UE, which has a bundled subscription for network access and applicaton services, seeks to initiate a communication within communication system. Paragraph 0057, receiving indication of a first IP flow for an IP session for a subscriber associated with UE being received by switch. Each classifier provides an indication for an IP flow for a subscriber based on a First Sign of Life (FSOL) packet received from the subscriber, such as, for example, TCP synchronize (SYN) packet or a UDP Domain Name System (DNS) request. Paragraph 0101, classifier communicates a session initialization request to services gateway controller (SGC) for UE to request a service function group assignment for the IP session of the subscriber and to request a service chaining (SC) policy);
transmitting, to an authentication, authorization, and accounting (AAA) server, a request to authenticate the subscriber in response to receiving the first sign of life packet from the subscriber device associated with the subscriber (Batz, Fig 1, Paragraph 0035, various interfaces are provided in the architecture of FIG. 1, which can facilitate policy and charging functions, Authentication, Authorization and Accounting (AAA) functions and/or charging activities (offline and online) among various network elements. Resource information, accounting information, location information, access network information, network address translation (NAT) control, etc. can be exchanged using a remote authentication dial in user service (RADIUS) protocol or any other suitable protocol where appropriate. Paragraph 0057, upon receiving indication of first IP flow for an IP session for a subscriber associated with UW, SGC acquires policy information for the subscriber. Paragraphs 0101-102, receiving request for service function group assignment for the IP session of the subscriber and to request a service chaining (SC) policy. SC policy for subscriber associated with UE is determined);
receiving information pertaining to a service chain associated with the subscriber upon successful authentication of the subscriber by the AAA server (Batz, Paragraph 0057, each classifier provides an indication for an IP flow for a subscriber based on a First Sign of Life (FSOL) packet received from the subscriber, such as, for example, TCP synchronize (SYN) packet or a UDP Domain Name System (DNS) request. Paragraphs 0059 and 101-103, upon receiving the policy information and service function group assignment for the IP flow for the IP session for the subscriber, evaluates the service policy table in relation to the policy information for the subscriber and/or any information associated with the IP flow for the subscriber (e.g., source/destination (s/d) port, IP address, etc.), to determine a service function chain type to handle the IP flow for the subscriber. Classifier determines a service function chain type to which to assign IPFlow1 for the subscriber using a service policy table that includes a mapping of one or more policy levels and/or filters to one or more corresponding service function chain types);
generating a routing header to be added to packets belonging to the subscriber based on the information pertaining to the service chain associated with the subscriber, wherein the routing header includes an indication of the service chain associated with the subscriber (Batz, Paragraph 0057, SGC acquires policy information for the subscriber. Classifier provide an indication for an IP flow for a subscriber based on a First Sign of Life (FSOL) packet received from the subscriber. Paragraph 0061, a service function path for a particular IP flow for an IP session for a given subscriber can be mapped to a Service Path Identifier (SPI) by a given classifier based on a service function group ID assignment and service function chain type assignment for the IP flow of the subscriber, wherein an SPI may be carried in a Network Services Header (NSH), as defined by the IETF, for packets of an IP flow for a given subscriber. Paragraph 0103, classifier determines a service function chain type to which to assign IPFlow1 for the subscriber using a service policy table that includes a mapping of one or more policy levels and/or filters to one or more corresponding service function chain types);
receiving a data packet from the subscriber device associated with a subscriber (Batz, Paragraph 0061, receiving a particular IP flow for an IP session for a given subscriber. Paragraph 0064, an SPI in an NSH for subscriber IP flows can be used by each forwarder for each server serving one or more service function groups to route packets for IP flows to and from service function instances in the particular order as prescribed for each service function chain type provided by the service path table. Paragraph 104, classifier communicates one or more IP-in-IP encapsulated packets having NSH carrying SPI=31 for IPFlow1);
retrieving the routing header to be added to packets belonging to the subscriber (Batz, Paragraph 0061, a service function path for a particular IP flow for an IP session for a given subscriber can be mapped to a Service Path Identifier (SPI) by a given classifier based on a service function group ID assignment and service function chain type assignment for the IP flow of the subscriber. Paragraph 0064, an SPI in an NSH for subscriber IP flows can be used by each forwarder for each server serving one or more service function groups to route packets for IP flows to and from service function instances in the particular order as prescribed for each service function chain type provided by the service path. Paragraphs 104-105, classifier communicates one or more IP-in-IP encapsulated packets having NSH carrying SPI=31 for IPFlow1 to a corresponding server/forwarder handling IP flows for SFG=3. Upon receiving the one or more packets for IPFlow1 including SPI=31, forwarder evaluates the service path table to determine a service function path for IPFlow1, which can include a first hop for service function chain type=1 to the DPI_3 service function and a second hop to the NAT-FW_3 service function);
adding the routing header to the data packet (Batz, Paragraph 0061, an SPI may be carried in a Network Services Header (NSH), as defined by the IETF, for packets of an IP flow for a given subscriber. In other embodiments, SPI can be carried in a Layer 2 (L2) encapsulation, a Generic Routing Encapsulation (GRE), combinations thereof or the like. Paragraph 0064, an SPI in an NSH for subscriber IP flows can be used by each forwarder for each server serving one or more service function groups to route packets for IP flows to and from service function instances in the particular order as prescribed for each service function chain type provided by the service path table. Paragraph 0104, classifier communicates one or more IP-in-IP encapsulated packets having NSH carrying SPI=31 for IPFlow1 to corresponding server/forwarder handling IP flows for SFG=3);
and forwarding the data packet with the routing header along the service chain associated with the subscriber indicated in the routing header (Batz, Paragraph 104, upon receiving the one or more packets for IPFlow1 including SPI=31, forwarder evaluates the service path table to determine a service function path for IPFlow1, which can include a first hop for service function chain type=1 to the DPI_3 service function and a second hop to the NAT-FW_3 service function. At 624, forwarder begins forwarding the one or more packets for IPFlow1 to DPI_3, which, in turn, can perform corresponding DPI service processing on the packets at 626 and can return the packets to forwarder. Paragraph 0105, forwarder determines that the end of the service chain has been reached for the one or more packets for IPFlow1, and at 640 can forward the one or more packets for IPFlow1 towards a PDN facing routing device, such as, for example, routing device, which can forward the packets toward a PDN, such as, for example IP core network).


Regarding Claim 2, Batz discloses the method of claim 1 above, wherein the information pertaining to the service chain associated with the subscriber is received from the AAA server or a software defined networking (SDN) controller (Batz, Paragraph 0035, various interfaces facilitate policy and charging functions, Authentication, Authorization and Accounting (AAA) functions and/or charging activities among various network elements. Paragraph 0061, service function type ID identifies a type of service function chain (e.g., a particular sequence of one or more service function types chained together) to be associated with a particular IP flow for an IP session for a given subscriber. A service function path for a particular IP flow for an IP session for a given subscriber can be mapped to a Service Path Identifier (SPI) by a given classifier based on a service function group ID assignment and service function chain type assignment for the IP flow of the subscriber).


Regarding Claim 3, Batz discloses the method of claim 1 above, wherein the routing header is a segment routing (SR) header, and wherein the indication of the service chain associated with the subscriber includes a stack of one or more SR labels (Batz, Paragraph 0036, packets for IP flows for subscribers can be appended with a Network Services Header (NSH), as defined by the Internet Engineering Task Force (IETF), configured to carry service function path information for use by respective forwarders to switch packets for subscriber IP flows to and from service function instances hosted on respective servers. Paragraph 0061, an SPI may be carried in a Network Services Header (NSH), as defined by the IETF, for packets of an IP flow for a given subscriber. In other embodiments, SPI can be carried in a Layer 2 (L2) encapsulation, a Generic Routing Encapsulation (GRE), combinations thereof or the like).

Regarding Claim 4, Batz discloses the method of claim 1 above, wherein the routing header is a network service header (NSH), and wherein the indication of the service chain associated with the subscriber includes a service path identifier (Batz, Paragraph 0036, packets for IP flows for subscribers can be appended with a Network Services Header (NSH), as defined by the Internet Engineering Task Force (IETF), configured to carry service function path information for use by respective forwarders to switch packets for subscriber IP flows to and from service function instances hosted on respective servers. Paragraph 0061, an SPI may be carried in a Network Services Header (NSH), as defined by the IETF, for packets of an IP flow for a given subscriber. In other embodiments, SPI can be carried in a Layer 2 (L2) encapsulation, a Generic Routing Encapsulation (GRE), combinations thereof or the like).

Regarding Claim 5, Batz discloses the method of claim 1 above, further comprising:
identifying the subscriber based on any one of a source Internet Protocol (IP) address indicated in the data packet, a source Media Access Control (MAC) address indicated in the packet, and a session identifier (ID) (Batz, Paragraph 0058, SGC can determine a service function group to handle the IP session for the subscriber (e.g., to handle all IP flows for the session) based on an evaluation of load capacity metrics that may be maintained for multiple service function groups managed for the system. SGC may associate IP sessions for one or more subscribers to corresponding service function group assignments and corresponding subscriber policy information using one or more keys, such as, for example, an International Mobile Subscriber Identity (IMSI) of the subscriber associated with a given UE, Mobile Station International Subscriber Directory Number (MSISDN) for the subscriber, IP address of the UE, etc. Paragraph 0111, SGC can store (e.g., within suitable storage) an association of the policy information and the service function group assignment in relation to one or more keys and/or identity of the subscriber (e.g., IMSI, MSISDN, UE IP session IP address, etc.). At 810, the operations can include communicating the service function group assignment and policy information for the subscriber to the classifier associated with the switch that received the first IP flow for the subscriber).

Regarding Claim 6, Batz discloses the method of claim 1 above, further comprising:
transmitting, to an AAA server, an accounting start message, wherein the accounting start message causes the AAA server to cause a policy and charging rules function (PCRF) to provision service parameters related to one or more services of the service chain associated with the subscriber to one or more network devices that apply the one or more services of the service chain associated with the subscriber (Batz, Paragraph 0014, acquiring the service policy for the subscriber from a Policy and Charging Rules Function (PCRF), wherein the service policy identifies one or more service function chain types that can be associated with one or more IP flows for the subscriber. Paragraph 0035, various interfaces are provided, which can facilitate policy and charging functions, Authentication, Authorization and Accounting (AAA) functions and/or charging activities (offline and online) among various network elements. Paragraph 0110, the operations can include receiving a first IP flow for an IP session for a given subscriber (e.g., subscriber associated with UE) at a given switch including a given classifier. At 804a, the operations can include selecting, via SGC, a service function group from a plurality of service function groups to perform one or more services for one or more IP flow(s) of the IP session of the subscriber based, at least in part, on service function group loading information for the plurality of service function groups (e.g., via an evaluation a service function group load balancing table as maintained by service chain orchestration manager). At 804b, the operations can include acquiring by SGC, policy information (e.g., a service policy) for the subscriber from PCRF).

Regarding Claim 9, Batz discloses the method of claim 1 above,
wherein the service chain associated with the subscriber defines an ordered set of one or more services, wherein the ordered set of one or more services includes any one of a volume limit service, a minimum bandwidth guarantee service, and a deep packet inspection service (Batz, Paragraph 0061, service function chain type ID identifies a type of service function chain (e.g., a particular sequence of one or service function types chained together) to be associated with a particular IP flow for an IP session for a given subscriber. An SPI can be a label indicating a sequence (e.g., hops) of specific instances of specific service function types for a specific service function chain type for a specific service function group. a service function path for a particular IP flow for an IP session for a given subscriber can be mapped to a Service Path Identifier (SPI) by a given classifier based on a service function group ID assignment and service function chain type assignment for the IP flow of the subscriber. Paragraph 0117, communication system includes a traffic detection function (TDF), which provides services for user equipment service data flows (SDFs), such as, for example, gating, redirection, bandwidth limitations, combinations thereof or the like as described in 3GPP TS).


Claim 10 carries similar limitations as discussed with regards to Claim 1 above and therefore is rejected for the same reason.

Regarding Claim 11, this claimed limitation is the same as the limitation addressed to Claim 2 above. Therefore it is rejected under the same rationale.

Regarding Claim 12, this claimed limitation is the same as the limitation addressed to Claim 3 above. Therefore it is rejected under the same rationale.

Regarding Claim 13, this claimed limitation is the same as the limitation addressed to Claim 4 above. Therefore it is rejected under the same rationale.

Regarding Claim 14, this claimed limitation is the same as the limitation addressed to Claim 6 above. Therefore it is rejected under the same rationale.

Claim 16 carries similar limitations as discussed with regards to Claims 1 and 10 above and therefore is rejected for the same reason.

Regarding Claim 17, this claimed limitation is the same as the limitation addressed to Claims 3 and 12 above. Therefore it is rejected under the same rationale.

Regarding Claim 18, this claimed limitation is the same as the limitation addressed to Claims 4 and 13 above. Therefore it is rejected under the same rationale.

Regarding Claim 20, this claimed limitation is the same as the limitation addressed to Claim 9 above. Therefore it is rejected under the same rationale.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7, 8, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Batz view of Hendrikus G.P. Bosch et al (US 20150334027 A1), hereinafter “Bosch”.

Regarding Claim 7, Batz discloses the method of claim 6 above.

However, Batz fails to explicitly disclose wherein the provisioning of the service parameters by the PCRF includes provisioning an Internet Gateway with information pertaining to a downstream service chain associated with the subscriber, wherein the Internet Gateway is to add a second routing header to packets destined for the subscriber device associated with the subscriber, wherein the second routing header includes an indication of the downstream service chain associated with the subscriber.

 
Bosch, from the same or similar field of endeavor, discloses wherein the provisioning of the service parameters by the PCRF includes provisioning an Internet Gateway with information pertaining to a downstream service chain associated with the subscriber, wherein the Internet Gateway is to add a second routing header to packets destined for the subscriber device associated with the subscriber, wherein the second routing header includes an indication of the downstream service chain associated with the subscriber (Bosch, Paragraph 0037, once a subscriber’s flow has been classified by local policy anchor, classifier automatically appends each of the subscriber’s subsequent packets with a corresponding service header (e.g., NSH packet header) and inject the appended packet into the corresponding determined service chain for the subscriber. In a similar manner, each packet destined for the subscriber (e.g., the subscriber's UE) received from one or more remote servers, etc. that may be flowing from internet may also be appended with a corresponding service header and injected into the determined service chain for the subscriber using classifier. Paragraph 0059, classifier injects the subscriber's packet with the service header into the determined service chain for the subscriber. Paragraphs 0061-0062, receiving subscriber’s packet having a service header. After enforcing one or more policies and/or charging rules/functions, at 532 the service may forward the subscriber's packet with the service header to another service anchored on a chain or to a classifier (e.g., for a service at the end of a service chain, depending on the direction of flow for a packet)).


Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Batz in view of Sutano in order to further modify the method of facilitating the assignment of service functions for service chains in a network system from the teachings of Batz with the method of transporting information to services in a network environment from the teachings of Bosch.
One of ordinary skill in the art would have been motivated because it would alleviate challenges in managing network resources by communicating information between services operating on subscriber data traffic using a header which includes at least one of policy information and charging information associated with at least one service in the determined service chain (Bosch – Paragraphs 0003 and 0012).

Regarding Claim 8, Batz discloses the method of claim 1 above.
However, Batz fails to explicitly disclose further comprising: reauthorizing the subscriber to receive updated information pertaining to the service chain associated with the subscriber in response to a determination that a change of authorization has occurred for the subscriber.

Bosch, from the same or similar field of endeavor, discloses further comprising:
reauthorizing the subscriber to receive updated information pertaining to the service chain associated with the subscriber in response to a determination that a change of authorization has Bosch, Paragraph 0031, if policy server (e.g., PCRF, OCS, OFCS) for the policy infrastructure needs to enforce a new policy or update a policy, it may relay the new and/or updated policies to local policy anchor. In various embodiments, Gi-LAN SG, via classifiers, can then enforce the new and/or updated policies on the services in a given chain by including the new policy rules in-line with IP traffic in the NSH packet header for packets flowing through the service chain. Paragraph 0038, new policies for a given policy server can be enforced, updated, renewed, etc. for one or more services anchored on one or more service chains by the policy server `pushing` its new policy information to local policy anchor when there has not been any traffic for that subscriber for a pre-determined amount of time, or when an explicit de-activation may be communicated to local policy anchor from a given policy server. Paragraph 0047, the Mobility Management Entity (MME) may further provide for UE bearer procedures including activation, deactivation and modification, SGW and GGSN/PGW selection for UE as well as authentication services).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Batz in view of Sutano in order to further modify the method of facilitating the assignment of service functions for service chains in a network system from the teachings of Batz with the method of transporting information to services in a network environment from the teachings of Bosch.
One of ordinary skill in the art would have been motivated because it would alleviate challenges in managing network resources by communicating information between services operating on subscriber data traffic using a header which includes at least one of policy information and charging information associated with at least one service in the determined service chain (Bosch – Paragraphs 0003 and 0012).

Regarding Claim 15, this claimed limitation is the same as the limitation addressed to Claim 7 above. Therefore it is rejected under the same rationale.

Regarding Claim 19, this claimed limitation is the same as the limitation addressed to Claim 8 above. Therefore it is rejected under the same rationale.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. All the references listed on 892 are related to the subject matter of service chaining in computer networks.
Some of the prior art include:
U.S. Publication 20140215074, which discloses in Paragraph 0046 an SDN inline services and forwarding architecture that users different types of switches, which classify the incoming traffic and steer the traffic towards the next service in the chain.

U.S. Publication 20150271102, which discloses in Paragraph 0034 subscriber packet flow is forwarded through a particular ordered combination of services provided by service nodes, each ordered set being referred to herein as a "service chain."



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVIER O GUZMAN whose telephone number is (571)270-0588.  The examiner can normally be reached on Monday - Friday 8 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571-272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.